Case 3:19-cv-04753-AET-TJB Document 18-19 Filed 02/20/19 Page 1 of 3 PageID: 1407




                   EXHIBIT
                     15
Case 3:19-cv-04753-AET-TJB Document 18-19 Filed 02/20/19 Page 2 of 3 PageID: 1408


                                                        United States Department of State
                                                        Bureau of Political-Milita,y Affairs
                                                        Directorate q/Defense Trade Controls
                                                        Wasfongton, D.C. 20522-0112


                                                                            July 27, 2018

  Mr. Cody R. Wilson, Defense Distributed, and Second Amendment Foundation, Inc.
  c/o Mr. Matthew A. Goldstein
  Snell & Wilmer
  One South Church Avenue
  Suite 1500
  Tucson, AZ 85701-1630

  RE:   Directorate of Defense Trade Controls Approval of Certain Files for Public Release

  Dear Mr. Wilson, Defense Distributed, and Second Amendment Foundation, Inc.:

         This letter is provided in accordance with section 1(c) of the Settlement Agreement in the
  matter of Defense Distributed, et al., v. US. Department of State, et al., No. 15-cv-372-RP
  (W.D. Tx.) (hereinafter referred to as "Defense Distributed'). As used in this letter,

         - The phrase "Published Files" means the files described in paragraph 25 of Plaintiffs'
         Second Amended Complaint in Defense Distributed.
         - The phrase "Ghost Gunner Files" means the files described in paragraph 36 of
         Plaintiffs' Second Amended Complaint in Defense Distributed.
         - The phrase "CAD Files" means the files described in paragraph 40 of Plaintiffs' Second
         Amended Complaint in Defense Distributed.

          The Department understands that Defense Distributed submitted the Published Files,
  Ghost Gunner Files, and CAD Files to the Department of Defense's Defense Office of
  Prepublication and Security Review (DOPSR) in 2014 to request review for approval for public
  release pursuant to International Traffic in Arms Regulations (ITAR) § 125.4(b)(13). It is our
  further understanding that DOPSR did not make a determination on the eligibility of these files
  for release, but instead referred you to the Directorate of Defense Trade Controls (DDTC)
  regarding public release of these files.
Case 3:19-cv-04753-AET-TJB Document 18-19 Filed 02/20/19 Page 3 of 3 PageID: 1409


          I advise you that for the purposes ofIT AR § 125 .4(b )( 13), the Department of State is a
  cognizant U.S. government department or agency, and DDTC has authority to issue the requisite
  approval for public release. To that end, I approve the Published Files, Ghost Gunner Files, and
  CAD Files for public release (i.e., unlimited distribution). As set forth in ITAR § 125.4(b)(13),
  technical data approved for public release by the cognizant U.S. government department or
  agency is not subj ect to the licensing requirements of the IT AR.

                                                         Sincerely,




                                                         Acting Deputy Assistant Secretary for the
                                                         Directorate of Defense Trade Controls




                                                   2
